

116 S4868 IS: 21st Century Community Learning Centers Coronavirus Relief Act of 2020
U.S. Senate
2020-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4868IN THE SENATE OF THE UNITED STATESOctober 26 (legislative day, October 19), 2020Ms. Murkowski (for herself and Ms. Smith) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo allow eligible entities under part B of title IV of the Elementary and Secondary Education Act of 1965 to use subgrant funds for activities authorized under such part, regardless of whether such activities are conducted during nonschool hours or periods when school is not in session, and for other purposes.1.Short titleThis Act may be cited as the 21st Century Community Learning Centers Coronavirus Relief Act of 2020.2.Flexible use of subgrant fundsNotwithstanding each provision in part B of title IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7171 et seq.) that requires activities under such part to be carried out during nonschool hours or periods when school is not in session, for the period under which a public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19 is in effect or until June 30, 2022, whichever is later, an eligible entity that is awarded a subgrant under section 4204 of such Act (20 U.S.C. 7174) for community learning centers may use such subgrant funds to carry out activities described in section 4205 of such Act (20 U.S.C. 7175)—(1)during the regular school day for students eligible to receive services under part B of title IV of such Act (20 U.S.C. 7171 et seq.) when the student is not receiving full-time in-person instruction;(2)regardless of whether such activities are conducted in person or virtually; and(3)if such activities supplement but do not supplant regular school day instruction.3.Compliance with health mandatesAn eligible entity that is awarded a subgrant under section 4204 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7174) for a community learning center shall implement all applicable State, local, and Tribal health and safety requirements, and, if applicable, enhanced protocols related to the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19.4.Application to provide services during the school dayAn eligible entity that seeks to provide services pursuant to the authority under this Act shall submit to the State educational agency in such form as shall be required, an addendum to the eligible entity's application submitted under section 4204(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7174(b))—(1)specifying how the subgrant funds and any additional funds to be awarded will be used to carry out the activities described in section 4205 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7175); and(2)describing how the eligible entity will comply with section 3 of this Act. 5.Appropriation of funds for community learning centersThere is authorized to be appropriated and there is appropriated (in addition to any other amounts appropriated to carry out part B of title IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7171 et seq.) and out of any money in the Treasury not otherwise appropriated), $1,200,000,000 to enable eligible entities that are awarded subgrants under section 4204 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7174) to provide additional hours of service, hire additional staff to maintain social distancing, and to pay for cleaning, sanitization, and personal protective equipment supplies. 